Citation Nr: 0125920	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-03 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension.

2.  Entitlement to service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.  He also served in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1997 rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in San Juan, 
Puerto Rico.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the veteran if the Board 
were to issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified assistance that must be rendered 
to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.

In this regard, the service separation examination showed the 
several elevated blood pressures along with several blood 
pressures, which were within normal limits were recorded.  
Also, at that time he gave a history of nervous trouble and 
nightmares.  Post service medical records confirm the 
presence of hypertension and a psychiatric disorder.  In 
April 1998 a private psychiatrist diagnosed chronic 
schizophrenia, undifferentiated type.  The psychiatrist 
indicated that the veteran had been ill since being on active 
duty.  In view of these facts, the Board is of the opinion 
that additional development is warranted.

Accordingly, the case is REMANDED to RO for the following 
development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to the 
treatment for the disabilities in issue 
from September 1971 to the present which 
have not been previously submitted. 

3.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the nature, severity, and etiology of any 
psychiatric illness.  The claims folder 
and a copy of this Remand are to be 
furnished to the examiner in conjunction 
with the examination.  All testing deemed 
necessary should be performed.  

Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any psychiatric illness 
diagnosed is related to service, and if 
not, whether it is as likely as not that a 
psychosis was manifested within one year 
following service.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

4.  A VA examination should be conducted 
by a cardiovascular specialist to 
determine the nature, severity, and 
etiology of any cardiovascular disorder, 
to include hypertension.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
in conjunction with the examination.  In 
addition to serial blood pressure 
readings, any other studies deemed 
necessary should be performed.  

Following the examination and a review of 
the record, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not that any 
cardiovascular disability diagnosed, to 
include hypertension, is related to the 
veteran's military service, to include the 
elevated blood pressure readings recorded 
at the time of the separation examination.  
If it is not, he should express his 
opinion as to whether it is as likely as 
not that a cardiovascular disorder was 
manifested within one year following 
service.  A complete rational for any 
opinion expressed should be included in 
the report.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board.  See M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


